DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Kirby, Starzynski and Kashkoush have been considered but are moot because the new grounds of rejection do not rely on these references, applied in the prior rejections of record, for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 13, 16-18, 21-25 and 28-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2007/0175862 as filed by Yamada et al. (hereinafter, Yamada).

Regarding claims 1 and 30, Yamada teaches a method of producing a semiconductor device (see, for example [0001]). Yamada teaches obtaining a semiconductor substrate having masked and unmasked surfaces (see, for example, [0028]).  Yamada teaches etching a semiconductor substrate with alkaline etching solution comprising: a hydroxide salt, such as TMAH; a polyol having at least four hydroxyl (-OH) groups, such as sorbitol; and water (see, for example, [0054]).

Regarding claims 16 and 17, Yamada does not explicitly teach an etching selectivity about 550 to about 12500.  However, as Yamada is etching the same material with the claimed etchant Yamada is expected to obtain the same etch selectivity. 

Regarding claim 18, Yamada teaches the mask may comprise on silicon oxide or silicon nitride (see, for example, [0028]). 

Regarding claims 21 and 22, Yamada teaches the polyol may be sorbitol (see, for example, [0054]) and Yamada teaches the alkaline agent may be potassium hydroxide (see, for example, [0018]).
Regarding claim 23 and 31, Yamada teaches the polyol may be erythritol (see, for example, [0025]) and Yamada teaches the alkaline agent may be potassium hydroxide (see, for example, [0018]).

Regarding claims 24 and 32, Yamada teaches the polyol may be sorbitol and the alkaline agent may be tetramethyl ammonium hydroxide (see, for example, [0054]).

Regarding claim 25, Yamada teaches the alkaline agent may be and alkali metal hydroxide such as potassium or sodium hydroxide (see, for example, [0018]) or the alkaline agent may be tetramethyl ammonium hydroxide (see, for example, [0054]).

Regarding claims 28 and 29, Yamada teaches the polyol may be sorbitol (OH-CH2-(CH(OH))4-CH2OH) which has a structural formula that corresponds to the claimed formula.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 13 above in view of US Patent Application Publication 2015/0318224 as filed by Kashkoush et al. (hereinafter, Kashkoush).

Regarding claim 14, Yamada teaches submerging the semiconductor substrate in a volume of the alkaline etching solution (see, for example, [0026]). Yamada teaches the etching solution may have a temperature within the claimed range of from about 0°C to about 15 °C below the boiling point of the alkaline etching solution, for example, 80 °C (see, for example, [0027]).
Yamada does not teach that the concentration of the etchant is maintained substantially constant for a duration of the exposing via intermittent or continuous removal of a portion of the alkaline etching solution and replacement thereof with about a same volume of a fresh solution.
Kashkoush teaches the etching silicon substrate in an immersion bath and removing of a portion of the alkaline etching solution and replacing it with a fresh etchant solution.
It would have been obvious to one skilled in the art to incorporate the “bleed and feed” teaching of Kashkoush into the process of Yamada because Kashkoush teaches this stabilizes the etching rate throughout the process.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kashkoush as applied to claim 14 above and further in view of US Patent Application Publication 2005/0065050 as filed by Starzynski (hereinafter, Starzynski).

The combination of Yamada and Kashkoush does not teach maintaining the etching solution at a temperature of greater than or about 90° C.
Starzynski teaches a similar process of etching a semiconductor substrate with an alkaline etchant comprising a polyol having at least four hydroxyl groups and Starzynski teaches maintaining the etching solution at a temperature of greater than or about 90° C.
It would have been obvious to one skilled in the art to conduct the process of Yamada at a temperature of greater than or about 90° C because Starzynski demonstrates that a process like that of Yamada may be successfully run at temperature of greater than or about 90° C as one skilled in the art would have a reasonable expectation of success and operating at higher temperature and would be motivated to do so as a higher temperature would be expected to increase the rate of etching.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.

Regarding claims 19 and 20, Yamada teaches the etching method may be used for the fabrication of MEMS electronic instrument such as, for example, semiconductors pressure sensor, speed sensor, acceleration sensor, angular velocity sensor, flow sensor, ink jet printer head, etc., as well as for the manufacture of semiconductor integrated circuits or flat panel display devices.
Yamada does not  explicitly discuss wafer bonding.  However, CMOS devices are ubiquitous in the type of devices mentioned by Yamada.  A such, it would have been obvious to one skilled in the art to use the etching method of Yamada in connection with the production of a CMOS device either before or after wafer bonding as wafer bonding is generally carried out as part of CMOS device fabrication.

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716